DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues “Accordingly, rather than disregarding partially-labeled images, embodiments described in the present application provide a label-merging function that accounts for the number of labels included in partially labeled images and the relationships between each label. /d., Paragraph [0034]. The label merging function adds labels to partially-labeled images such that each image (subsequently used for training a model) includes a full set of labels. /d. For example, using the example first and second images in the previous paragraph, a label merging function associated with the second medical image 204 may add a label of a clavicle to the second medical image corresponding to the background of the second image (i.e., the pixels or voxels not labeled as being associated with the labeled lung). Similarly, if the first image includes other labels not included in the second image, the label merging function can add label to the second image for each “missing” label and set the label to the background of the second medical image 204. Jd. As described in the present application, this type of label merging function (e.g., adding a new label and setting it to the background) is merely an example function, and other types of functions may be used.”, (see page 7 of Remarks).  
The argued recitation of a label-merging function that accounts for the number of labels included in partially labeled images and the relationships between each label. /d., Paragraph [0034]. The label merging function adds labels to partially-labeled images such that each image (subsequently used for training a model) includes a full set of labels, (emphasis added) is not claimed in claims.  
Also, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, reference Han discloses receiving a set of training images, the set of training images including a first plurality of images and a second plurality of images, each of the first plurality of images including a label for a first subset of the two or more organic structures and each of the second plurality of images including a label for a second subset of the two or more organic structures, the second subset being different than the first subset; and training the model using the first plurality of images, the second plurality of images, (see figure 4, CNN model “model” 402 and 401 the training image database “set of training images” with plurality of training images and paragraph 0059, medical image database “organic structures” and ground truth label “label” associates with the structures and the CNN “model” is trained using the images and the labels; and paragraph 0060, wherein ….. a stack of images includes number of images such as 3, 5, 7 etc. “two or more organic” images), as claimed.
And, Feng in the same field of art teaches a label merging function mapping a label from the first plurality of images to a label included in the second plurality of images, (see col. 7, lines 1-3, and 5-10, wherein the segmentation results of each organ are resampled …..and merged together “a label merging” to obtain the final label map), as claimed.  
Therefore, all the limitations are disclose in the references.  
And, the rejections stands.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US Pub. 2019/0030371) in view of Feng et al (US 11,030,747).
With respect to claim 1, Han discloses 1. A computer-implemented method of training a model labeling two or more organic structures within an image, the method comprising:
receiving a set of training images, the set of training images including a first plurality of images and a second plurality of images, each of the first plurality of images including a label for a first subset of the two or more organic structures and each of the second plurality of images including a label for a second subset of the two or more organic structures, the second subset being different than the first subset; and
training the model using the first plurality of images, the second plurality of images, and [a label merging function mapping a label from the first plurality of images to a label included in the second plurality of images], (see figure 4, CNN model “model” 402 and 401 the training image database “set of training images” with plurality of training images and paragraph 0059, medical image database “organic structures” and ground truth label “label” associates with the structures and the CNN “model” is trained using the images and the labels; and paragraph 0060, wherein ….. a stack of images includes number of images such as 3, 5, 7 etc. “two or more organic” images), as claimed.
However, Han fails to explicitly disclose a label merging function mapping a label from the first plurality of images to a label included in the second plurality of images, as claimed.  
Feng in the same field of art teaches a label merging function mapping a label from the first plurality of images to a label included in the second plurality of images, (see col. 7, lines 1-3, and 5-10, wherein the segmentation results of each organ are resampled …..and merged together to obtain the final label map), as claimed.  
It would have been obvious to ne ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of medical image classification using a trained CNN or machine learning model.  The teaching of Feng to use the results being merged to obtain the multi-organ label map (see Feng col. 7 lines 5-10) can be incorporated in to the Han system to segment the medical images using the trained CNN model (see figure 4) for suggestion, and the modification yields a system that automatic segment the organs from the medical images for radiation treatment using the trained network (see col. 1 lines 46-50 of Feng) for motivation.    

With respect to claim 2, combination of Han and Feng further discloses training the model using the first plurality of images, the second plurality of images, and a label merging function mapping a label from the first plurality of images to a label included in the second plurality of images further includes a second label merging function mapping a label from the second plurality of images to a label included in the first plurality of images, (see Feng col. 7, lines 1-3, and 5-10, wherein the segmentation results of each organ are resampled …..and merged together to obtain the final label map), as claimed.  

With respect to claim 3, combination of Han and Feng further discloses receiving a medical image; and generating, with the model as trained, a label for each of the two or more organic structures within the medical image, (see Han paragraph 0059) as claimed.

With respect to claim 4, combination of Han and Feng further discloses generating the label for each of the two or more organic structures within the medical image includes determining, for each pixel of the medical image, a probability that the pixel is a portion of one of the two or more organic structures, (see Han a\paragraph 0089 first three lines) as claimed.

With respect to claims 5 and 6, combination of Han and Feng further discloses wherein at least one image included in the first plurality of images includes a label for background, the background not including the two or more organic structures; and wherein the model is further configured to label background within the image, (see Han paragraph 0089), as claimed.

With respect to claim 7, combination of Han and Feng further discloses wherein the two or more organic structures include a heart and a lung, (see Han paragraph 0026) as claimed.

With respect to claim 8, combination of Han and Feng further discloses wherein the two or more organic structures include at least two selected from a group consisting of a cellular membrane, a nucleus, an insulin vesicle, and a mitochondria, (see Han paragraph 0026, wherein the segmentation takes place of the five OARs that includes the esophagus that includes the membrane and mitochondria) as claimed.

With respect to claim 9, combination of Han and Feng further discloses wherein the first plurality of images includes a plurality of tomographic medical images, (see Han paragraph 0064, various imaging modalities) as claimed.

With respect to claim 10, combination of Han and Feng further discloses wherein the first plurality of images includes a plurality of cellular ultrastructure images, (see Han paragraph 0064, ultrasound images) as claimed.

Claims 13-17 are rejected for the same reasons as set forth in the rejections for claims 1, 3-6, because claims 13-17 are claiming subject matter of similar scope as claimed in claims 1, 3-6 respectively.   

Claims 18-20 are rejected for the same reasons as set forth in the rejections for claims 1, 3 and 5, because claims 18-20 are claiming subject matter of similar scope as claimed in claims 1, 3 and 5 respectively.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/836,106 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the reference application are similar version of the instant claims 1-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663